                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 2:18-cv-00755-CJC (MAA)_                                        Date: November 26, 2018
Title      Clarence Gibbs v. Warden Asuncion, et al.



Present: The Honorable:      MARIA A. AUDERO, U.S. Magistrate Judge


                    Cheryl Wynn                                           N/A
                    Deputy Clerk                                 Court Reporter / Recorder

         Attorneys Present for Petitioner:                  Attorneys Present for Respondent:
                      N/A                                                 N/A

Proceedings (In Chambers):            Order to Show Cause Why This Case Should Not Be
                                      Dismissed for Want of Prosecution

        On October 3, 2018, the Court issued an Order Dismissing First Amended Complaint with
Leave to Amend. (“Order,” ECF No. 20.) The Court ordered that if Plaintiff Clarence Gibbs intended
to pursue this matter, he was required to file a Second Amended Complaint within thirty (30) days
after the Order, i.e., by November 2, 2018. (Id. at 9.) The Court explicitly cautioned Plaintiff that
failure to comply with the Order would “result in a recommendation that this action, or portions
thereof, be dismissed with prejudice for failure to prosecute and/or failure to comply with court
orders pursuant to Federal Rule of Civil Procedure 41(b).” (Id. at 10.)

       To date, Plaintiff has filed neither a Second Amended Complaint nor a notice of voluntary
dismissal of the action. (A Notice of Dismissal form is attached to this Order.) Plaintiff is ORDERED
TO SHOW CAUSE by December 26, 2018 why the Court should not recommend that the case be
dismissed without prejudice for want of prosecution. C.D. Cal. L.R. 41-1. If Plaintiff files a Second
Amended Complaint or a Notice of Dismissal on or before that date, the Order to Show Cause will be
discharged, and no additional action need be taken.

It is so ordered.

                                                                                                   :
                                                                   Initials of Preparer           cw




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
